[Cite as State v. J.M., 2018-Ohio-2048.]


                 Court of Appeals of Ohio
                                   EIGHTH APPELLATE DISTRICT
                                      COUNTY OF CUYAHOGA


                                   JOURNAL ENTRY AND OPINION
                                           No. 106920



                                           STATE OF OHIO

                                                       PLAINTIFF-APPELLEE

                                                vs.

                                                J.M.

                                                       DEFENDANT-APPELLANT




                                          JUDGMENT:
                                    REVERSED AND REMANDED



                                         Civil Appeal from the
                                Cuyahoga County Court of Common Pleas
                                     Case No. CR-82-174860-ZA

        BEFORE: McCormack, P.J., Celebrezze, J., and Jones, J.

        RELEASED AND JOURNALIZED: May 24, 2018
ATTORNEYS FOR APPELLANT

Mark A. Stanton
Cuyahoga County Public Defender

By: Cullen Sweeney
Assistant Public Defender
310 Lakeside Ave., Ste. 200
Cleveland, OH 44113



ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Diane Smilanick
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113




TIM McCORMACK, P.J.:

       {¶1} Defendant-appellant J.M. appeals the trial court’s denial of his application to seal

official records without a hearing. The state, pursuant to Loc.App.R. 16(B), concedes the error. We

reverse and remand for a hearing on J.M.’s application to seal court records following dismissal of

the charges.

       {¶2}    In August 1982, J.M. was indicted for felonious assault. In October 1982, upon the

prosecutor’s request, the case was nolled. In February 2017, 35 years later, J.M. filed a motion to
seal court records following dismissal of the charges. The state opposed the motion, and the trial

court denied the motion without a hearing.

       {¶3}    J.M. now appeals, raising one assignment of error for our review: the trial court erred

when it denied appellant’s application to seal his record without a hearing. In response, the state

filed a notice of conceded error pursuant to Loc.App.R. 16(B), stating that it agrees that the trial

court was required to hold a hearing and failed to do so.

       {¶4} Upon the filing of an application to seal official records following the dismissal of

proceedings, R.C. 2953.52(B)(1) provides that

       the court shall set a date for a hearing and shall notify the prosecutor in the case of

       the hearing on the application. The prosecutor may object to the granting of the

       application by filing an objection with the court prior to the date set for the hearing.

       The prosecutor shall specify in the objection the reasons the prosecutor believes

       justify a denial of the application.

R.C. 2953.52(B)(1); State v. G.D., 8th Dist. Cuyahoga Nos. 104317 and 104328, 2016-Ohio-8148, ¶

8. The hearing is a mandatory requirement under R.C. 2953.52(B) and therefore an application to

seal records under this statute cannot be summarily denied. State v. Davis, 175 Ohio App. 3d 318,

2008-Ohio-753, 886 N.E.2d 916, ¶ 19 (2d Dist.). The hearing is required in order to weigh the

interests of the appellant and the state. State v. Delgado, 8th Dist. Cuyahoga No. 102653,

2015-Ohio-5256, ¶ 17.

       {¶5}    Here, the trial court summarily denied J.M.’s application in a one-sentence judgment

without holding a hearing. The trial court therefore erred in failing to comply with the requirements

of R.C. 2953.52(B).

       {¶6}    J.M.’s sole assignment of error is sustained.
       {¶7} Judgment reversed and remanded for the trial court to consider J.M.’s application to seal

the record in accordance with the procedure outlined in R.C. 2953.52(B).

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common pleas court to

carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of

Appellate Procedure.



__________________________________________
TIM McCORMACK, PRESIDING JUDGE

FRANK D. CELEBREZZE, JR., J., and
LARRY A. JONES, SR., J., CONCUR